DETAILED ACTION
This office action is in response to application filed on June 11, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Fig. 1, item 128 is labeled “Fracture Fluids” whereas the specification identifies item 128 as “Fracking fluids” (see specification at [0012]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 

The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the virtual life meter system 200” in Fig. 2 as described in the specification (see [0017], [0023]), as well as “the virtual life meter system 300” in Fig. 3 as described in the specification (see [0024]).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
[0011]: Language “The wellbore may include tubing string 112 that extends through a at least a portion of the wellbore an enables delivery of the one or more materials from the surface to particular locations within the wellbore” should read “The wellbore may include tubing string 112 that extends through [[a]] at least a portion of the wellbore an enables delivery of the one or more materials from the surface to particular locations within the wellbore”.  
[0020]: Language “In other instances, interface 224 may be communicate via a standardized web protocol such a web service, Internet protocol, transmission control protocol, combinations thereof, or the like” should read “In other instances, interface 224 may 
[0029]: Language “Engineering devices 324 may receive the status or alert and generate a field corrective action plan” should read “Engineering devices 324 may receive the status or alert and generate a field corrective action 328” as indicated in Fig. 3.  
[0029]: Language “For example, virtual life meter 316 may generate an alert that a particular fracking device is likely to fail before the is complete” should read “For example, virtual life meter 316 may generate an alert that a particular fracking device is likely to fail 
[0031]: Language “Virtual life meters may present the status of devices in alphanumeric text, graphical user interfaces such as those depicted in FIG. 3 …” should read “Virtual 4 …”
[0034]: Language “Although the graphics 404-412 indicate a percentage of remaining operational life, and particular value that indicates an amount of remaining operational life may be used” should read “Although the graphics 404-412 indicate a percentage of remaining operational life, a particular value that indicates an amount of remaining operational life may be used”.  
[0035]: Language “Graphic 404 may be a representation of a fracking device soon after operations in the field have commenced” should read “Graphic 504 may be a representation of a fracking device soon after operations in the field have commenced”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim language “receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices” should read “receiving, from a remote computing device, a request for a portion of the operational characteristics associated with a particular fracking device of the one or more fracking devices”.  
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
Claim language should read “The system of claim 1, wherein an internet-of-things device is coupled to  devices, the internet-of-things device acting as a network interface for the fracking device”.  
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
Claim language “generating graphical user interface using the operations characteristics for at least one fracking device of the one or more fracking devices” should read “generating a graphical user interface using the operational characteristics for at least one fracking device of the one or more fracking devices”.  
Appropriate correction is required.

Claim 7 is objected to because of the following informalities:
Claim language “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure” should read “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device .  
Appropriate correction is required.

Claim 8 is objected to because of the following informalities:
Claim language “receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices” should read “receiving, from a remote computing device, a request for a portion of the operational characteristics associated with a particular fracking device of the one or more fracking devices”.  
Appropriate correction is required.

Claim 9 is objected to because of the following informalities:
Claim language should read “The method of claim 8, wherein an internet-of-things device is coupled to  devices, the internet-of-things device acting as a network interface for the fracking device”.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:
Claim language “generating graphical user interface using the operational characteristics for at least one fracking device of the one or more fracking devices” should read “generating a graphical user interface using the operational characteristics for at least one fracking device of the one or more fracking devices”.  
Appropriate correction is required.

Claim 14 is objected to because of the following informalities:
Claim language “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure” should read “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device .  
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
Claim language “A non-transitory computer-readable medium including instructions that are executable by one or more processors to cause the one or more processors to preform operations …” should read “A non-transitory computer-readable medium including instructions that are executable by one or more processors to cause the one or more processors to perform operations …”
Claim language “receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices” should read “receiving, from a remote computing device, a request for a portion of the operational characteristics associated with a particular fracking device of the one or more fracking devices”
Appropriate correction is required.

Claim 16 is objected to because of the following informalities:
Claim language should read “The non-transitory computer-readable medium of claim 15, wherein an internet-of-things device is coupled to  devices, the internet-of-things device acting as a network interface for the fracking device”.  
Appropriate correction is required.

Claim 17 is objected to because of the following informalities:
Claim language “generating graphical user interface using the operations characteristics for at least one fracking device of the one or more fracking devices” should read “generating a graphical user interface using the operational characteristics for at least one fracking device of the one or more fracking devices”.  
Appropriate correction is required.

Claim 20 is objected to because of the following informalities:
Claim language “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure” should read “transmitting a communication to a client device associated with the first fracking device, the communication indicating that the failure is expected to occur and a particular component of the first fracking device .  
Appropriate correction is required.

Examiner’s Note
Claims 1-20 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a device (system), which is one of the statutory categories of invention.
Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “defining a feature set for each fracking device of the one or more fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device” is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind or by using mathematical concepts (e.g., selecting data, see specification at [0042]-[0043]). Except for the recitation of the source/type of data being evaluated (i.e., fracking device/device type and a portion of the historical characteristics of the corresponding fracking device), the limitation in the context of this claim mainly refers to selecting data,
the limitation “generating a trained machine-learning model using the feature set corresponding to each fracking device of the one or more fracking devices” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., training a machine-learning model using the selected data, see specification at [0044]-[0048]) to obtain a trained model (i.e., a trained machine-learning model). Except for the recitation of the source of data being evaluated 
the limitation “generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the one or more fracking devices” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., using the trained machine-learning model) to obtain a result (i.e., a service object, see specification at [0052]). The limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate collected data and obtain a result. 
Therefore, the claim recites a judicial exception under Step 2A - Prong One of the test.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A system comprising: one or more processors; one or more memories connected to the one or more processors for storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations”, which merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)),
“receiving, from each fracking device of one or more fracking devices, historical characteristics corresponding to usage of a corresponding fracking device”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“receiving, from each fracking device of the one or more fracking devices, operational characteristics”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices”, which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)),
“wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur; and transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request, the representation of the service object for use to determine an interval of time over which to initiate or cease a wellbore operation” integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., determining an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur; and using this for determination of an interval of time over which to initiate or cease a wellbore operation) (see MPEP 2106.05(a)).
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A).

Similarly, independent claims 8 and 15 are directed to patent eligible subject matter as explained above with regards to claim 1.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Strudwicke (US 20190187679 A1), hereinafter ‘Strudwicke’.
Regarding claim 1. 
Strudwicke discloses:
A system (Fig. 1, [0068], [0075]: a system for monitoring a plurality of machines is presented (see also Fig. 5, [0072], [0119])) comprising:
one or more processors (Fig. 1, items 114 and 134 – ‘processor’; [0080], [0082], [0085]: each machine module and the site module in the system comprises a processor);
one or more memories (Fig. 1, items 112 and 132 – ‘memory’) connected to the one or more processors for storing instructions that are executable by the one or more processors to cause the one or more processors to perform operations ([0080]-[0081], [0085]: each machine module and the site module in the system comprises memory in which instructions are stored) including: 
receiving, from each fracking device (Fig. 1, item 102 – ‘machine’) of one or more fracking devices (Fig. 1, items 102 – ‘machine’; [0075]-[0075]: a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the one or more fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the one or more fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
receiving, from each fracking device of the one or more fracking devices, operational characteristics (Fig. 6, item 602; [0131]: the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120]));
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the one or more fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device (Figs. 3 and 4; [0034], [0107], [0118]: modules in the system transmit indication of machine condition to remote devices (see also [0084])), the representation of the service object for use to determine an interval prediction of when the machine may fail is used to take appropriate action, such as to cease operation of the machine (see [0086], [0110])).  

Strudwicke does not explicitly disclose:
receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices; and 
transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request.

However, Strudwicke teaches:
“Use of the wireless network 130 may allow further access (in addition to the site module 108) to each machine module 106. For example, processed data 128 may be accessed by an operator using a mobile device (e.g. laptop, tablet, mobile phone, etc.) in proximity to a respective machine 102. The operator may, for example, wish to observe the processed data 128 (provided by the machine module 106) whilst being able to view and/or listen to the machine 102” ([0084]: operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke to receive, from a remote computing device, a request for a portion of operational characteristics associated with a 

Regarding claim 2. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to with each fracking device (Fig. 1, item 102 – ‘machine’) of the one or more fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).  

Regarding claim 3. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke does not explicitly disclose:


However, Strudwicke teaches:
“Each sensor 104 may measure its respective parameter in a discrete continuous manner and, from these measurements, can produce data that is indicative of the measured values of the respective parameters they are configured to measure. This data is communicated in the form of a signal (e.g. a voltage level) to the machine modules 106 via a wired and/or wireless connection 110 between the sensors 104 and the machine modules 106” ([0078]: sensors measure parameters in a discrete manner (analogous to over a time period of a predetermined duration), with these data being transmitted to machine modules for processing (see also [0089])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke to adapt the operational characteristics to be streamed over a time period of a predetermined duration, in order to reduce transmissions costs, while also preventing confusion or cross-over of data.

Regarding claim 4. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
generating graphical user interface (Figs. 3-4) using the operations characteristics for at least one fracking device of the one or more fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 5. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the service object is adapted to indicate a root cause of the failure ([0133]: the machine learning algorithm is be used to make a prediction of which component ( or combination of components) is likely to be causing the loss in performance).  

Regarding claim 6. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
generating, using the trained machine-learning model and the service object, a maintenance schedule for each fracking device of the one or more fracking devices, the maintenance schedule indicating a particular time in which each fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure).  

Regarding claim 7. 
Strudwicke discloses all the features of claim 1 as described above.
Strudwicke further discloses:
the operations further including: 
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the one or more fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time)); 
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Regarding claim 8. 
Strudwicke discloses:
A method (Fig. 6, [0009]: a method for monitoring operation of machines is presented) comprising: 
receiving, from each fracking device (Fig. 1, item 102 – ‘machine’) of one or more fracking devices (Fig. 1, items 102 – ‘machine’; [0075]-[0075]: a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the one or more fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the one or more fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120])); 
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the one or more fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device (Figs. 3 and 4; [0034], [0107], [0118]: modules in the system transmit indication of machine condition to remote devices (see also [0084])), the representation of the service object for use to determine an interval of time over which to initiate or cease a wellbore operation ([0136]: prediction of when the machine may fail is used to take appropriate action, such as to cease operation of the machine (see [0086], [0110])).  

Strudwicke does not explicitly disclose:

transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request.

However, Strudwicke teaches:
“Use of the wireless network 130 may allow further access (in addition to the site module 108) to each machine module 106. For example, processed data 128 may be accessed by an operator using a mobile device (e.g. laptop, tablet, mobile phone, etc.) in proximity to a respective machine 102. The operator may, for example, wish to observe the processed data 128 (provided by the machine module 106) whilst being able to view and/or listen to the machine 102” ([0084]: operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke to receive, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices; and to transmit, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request, in order to allow an operator to respond to the measured values of the machines when required, as discussed by Strudwicke ([0086]).

Regarding claim 9. 
Strudwicke discloses all the features of claim 8 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to with each fracking device (Fig. 1, item 102 – ‘machine’) of the one or more fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).  

Regarding claim 10. 
Strudwicke discloses all the features of claim 8 as described above.
Strudwicke does not explicitly disclose:
the operational characteristics are streamed over a time period of a predetermined duration.  

However, Strudwicke teaches:
“Each sensor 104 may measure its respective parameter in a discrete continuous manner and, from these measurements, can produce data that is indicative of the sensors measure parameters in a discrete manner (analogous to over a time period of a predetermined duration), with these data being transmitted to machine modules for processing (see also [0089])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke to adapt the operational characteristics to be streamed over a time period of a predetermined duration, in order to reduce transmissions costs, while also preventing confusion or cross-over of data.

Regarding claim 11. 
Strudwicke discloses all the features of claim 8 as described above.
Strudwicke further discloses:
generating graphical user interface (Figs. 3-4) using the operational characteristics for at least one fracking device of the one or more fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 12. 

Strudwicke further discloses:
the service object indicates a root cause of the failure ([0133]: the machine learning algorithm is be used to make a prediction of which component ( or combination of components) is likely to be causing the loss in performance).  

Regarding claim 13. 
Strudwicke discloses all the features of claim 8 as described above.
Strudwicke further discloses:
generating, using the trained machine-learning model and the service object, a maintenance schedule for each fracking device of the one or more fracking devices, the maintenance schedule indicating a particular time in which each fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to a time in which the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure).  

Regarding claim 14. 
Strudwicke discloses all the features of claim 8 as described above.
Strudwicke further discloses:
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the one or more fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time));
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Regarding claim 15. 
Strudwicke discloses:
A non-transitory computer-readable medium (Fig. 1, items 112 and 132 – ‘memory’) including instructions ([0080]-[0081], [0085]: each machine module and the site module in the system comprises memory in which instructions are stored) that are executable by one or more processors (Fig. 1, items 114 and 134 – ‘processor’; [0080], [0082], [0085]: each machine module and the site module in the system comprises a processor) to cause the one or more processors to preform operations including: 
a plurality of machines is monitored, the machines corresponding to equipment used in oil and gas operations (see [0002] and [0142]) such as a fracking pump (see [0100])), historical characteristics corresponding to usage of a corresponding fracking device (Fig. 6, item 604; [0061], [0095], [0122]: historical data is received from the machines being monitored); 
defining a feature set for each fracking device of the one or more fracking devices using the historical characteristics, the feature set including a device type and a portion of the historical characteristics of the corresponding fracking device ([0095]: historical data for the same machine type is implemented for evaluation of machine condition to prevent confusion or cross-over of data between machine types (e.g., data is selected based on shared characteristic or selection criteria, see [0079], [0094] and [0121])); 
generating a trained machine-learning model using the feature set corresponding to each fracking device of the one or more fracking devices (Fig. 6, item 606; [0131]-[0133]: a machine learning algorithm is trained using historical data corresponding to the machine in consideration (see [0079], [0094]-[0095] and [0121])); 
receiving, from each fracking device of the one or more fracking devices, operational characteristics (Fig. 6, item 602; [0131]: the processor receives machine data obtained from sensors (see [0077]-[0078], [0081], [0120])); 
generating, using the trained machine-learning model and the operational characteristics, a service object for each fracking device of the one or more fracking devices (Fig. 6, item 608; [0132]-[0133]: the machine learning algorithm is trained using the historical data and used to determine remaining useful life of the machine with machine data received from sensors), wherein the service object indicates an expected operational life of the fracking device and an amount of time remaining until a failure is expected to occur (Figs. 3 and 4; [0132]-[0133], [0136]: remaining useful life of the machine is predicted as well as when the machine may fail (see also [0058]-[0059], [0100],  [0109], [0111])); and
transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device (Figs. 3 and 4; [0034], [0107], [0118]: modules in the system transmit indication of machine condition to remote devices (see also [0084])), the representation of the service object for use to determine an interval of time over which to initiate or cease a wellbore operation ([0136]: prediction of when the machine may fail is used to take appropriate action, such as to cease operation of the machine (see [0086], [0110])).  

Strudwicke does not explicitly disclose:
receiving, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices; and 
transmitting, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request.

However, Strudwicke teaches:
operator may access (analogous to request access) the processed data for displaying purposes (see [0086], [0107] and [0118])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Strudwicke to receive, from a remote computing device, a request for a portion of operational characteristics associated with a particular fracking device of the one or more fracking devices; and to transmit, to the remote computing device, a representation of the service object corresponding to the particular fracking device in response to receiving the request, in order to allow an operator to respond to the measured values of the machines when required, as discussed by Strudwicke ([0086]).

Regarding claim 16. 
Strudwicke discloses all the features of claim 15 as described above.
Strudwicke further discloses:
an internet-of-things device (Fig. 1, items 106 and 108– “machine module” and “site module”) is coupled to with each fracking device (Fig. 1, item 102 – ‘machine’) of the one or more fracking devices (Fig. 1, items 102 – ‘machine’), the internet-of-things device acting as a network interface for the fracking device ([0083], [0086]-[0086]: machines conditions are measured by sensors, which transmit data to machine modules using wireless network (Fig. 1, item 130), which consequently transmit to site module, which includes a control interface for distribution to other components of the system (see Fig. 1, item 144; see also [0129] regarding this configuration being analogous to an Internet-of-Things approach to monitor each machine)).

Regarding claim 17. 
Strudwicke discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including:
generating graphical user interface (Figs. 3-4) using the operations characteristics for at least one fracking device of the one or more fracking devices ([0132]-[0133]: the machine learning algorithm is used to determine remaining useful life of the machine with machine data received from sensors); and
displaying the graphical user interface on a display device (Figs. 3 and 4; [0013], [0034], [0107], [0118]: indication of machine condition in the form of a graphic is displayed to a user on a display (see also [0084]-[0085])).  

Regarding claim 18. 
Strudwicke discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the machine learning algorithm is be used to make a prediction of which component (or combination of components) is likely to be causing the loss in performance).  

Regarding claim 19. 
Strudwicke discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including: 
generating, using the trained machine-learning model and the service object, a maintenance schedule for each fracking device of the one or more fracking devices, the maintenance schedule indicating a particular time in which each fracking device is to be taken offline, repaired, or replaced, wherein the particular time occurs prior to the failure is expected to occur ([0136]: the prediction obtained from applying the machine learning algorithm (see [0132]-[0133]) includes a prediction of wear and when a replacement component may be required to avoid failure). 
 
Regarding claim 20. 
Strudwicke discloses all the features of claim 15 as described above.
Strudwicke further discloses:
the operations further including: 
detecting, by the trained machine-learning model, that the failure is expected to occur in a first fracking device of the one or more fracking devices within a threshold duration of time ([0132]-[0133], [0136]: the prediction obtained from applying the machine learning algorithm includes a prediction of when the machine will fail (within a threshold duration of time));
transmitting a communication to a client device (Fig. 1, item 144 – “distributed control system”) associated with the first fracking device ([0086]-[0087]: processed data is communicated to a distributed control system for controlling corresponding machines in response to processed data (see [0137])), the communication indicating that the failure is expected to occur and a particular component of the first fracking device that is a root cause of the failure ([0132]-[0133], [0136]-[0137]: the prediction of when the machine will fail is communicated to take appropriate action); and 
replacing the particular component of the first fracking device to prevent the failure (Fig. 6, item 614; [0138]: an action taken in response to a low remaining useful life for a component is the replacement of the component, which may be performed automatically or by an operator).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Subramaniyan; Arun Karthi et al., US 20190287005 A1, DIAGNOSING AND PREDICTING ELECTRICAL PUMP OPERATION
Reference discloses diagnosis and prediction of pump operation using a predictive model.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857